                    IN THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF KANSAS,

R.D.,1

                            Plaintiff,

         Vs.                                              No. 19-1139-SAC

ANDREW M. SAUL,
Commissioner of Social Security,

                     Defendant.


                                MEMORANDUM AND ORDER

               This action seeks review of the defendant Social Security Commissioner’s

("Commissioner’s") final decision that denied reconsideration of the amount of the

assessed overpayment and that denied the request for waiver of the overpayment.

Because the procedural history to this case is more involved than most, the court

offers the following as background.

               In 1995, the plaintiff was found disabled due to vision problems, carpal

tunnel, knee and back pain, and mental issues related to dealing with the pain. There

have been times when the plaintiff’s monthly benefits stopped because her earnings

from part-time work exceeded the guideline for substantial gainful activity. The

plaintiff wants the court to review the Commissioner’s determinations as to when

payments should have been stopped, how much was overpaid to her, and what

disqualifies her from a waiver of any overpayment. The administrative record on

appeal includes a November 2017 Summary of Social Security Payments and Benefits




1 The use of initials is to preserve privacy interests.
                                             1
for the plaintiff. It shows the following:

--benefits due from July 1994 through September 2008
--no benefits due because of work from October 2008 through April 2010
--benefits due for May and June 2010
--no benefits due because of work for July and August 2010
--benefits due for September 2010
--no benefits due because of work for October 2010
--benefits due from November 2010 through November 2011
--no benefits due to no disability from December 2011 through October 2015
--benefits due from November 2015 through January 2016
--no benefits due to work from February 2016 through August 2016
--benefits due from September 2016 through the date of the report

ECF #9, pp. 146-151. This summary evidences the Commissioner’s repeated actions to

address when plaintiff’s part-time wages exceeded the monthly guidelines for

substantial gainful activity. This case is also complicated by the plaintiff’s

inconsistent and incomplete efforts at challenging the Commissioner’s different

determinations of overpayment.

              To understand the administrative proceedings being challenged, the

court goes back to the Commissioner’s letter dated March 4, 2015, which states that

the plaintiff’s work records were under review to determine her eligibility for

disability payments from November 2011 through March 2015, and that no decision

had been made so the plaintiff could submit information for consideration. Id. at 110.

This letter identified the work records under review as showing her employment with

Wal-Mart from October 2007 through December of 2014. Id. at 111. Attached to the

letter is also a Statement of “Monthly Work and Earnings-Extended Period of

Eligibility” that reflects the plaintiff’s monthly earnings in November of 2011 were

$1027 when the monthly guideline for substantial gainful activity was $1000. Id. at

118.


                                             2
             The Commissioner followed this with a letter of decision dated March 25,

2015, that stated:

      We restarted your Social Security disability payments during your extended
      period of eligibility because you were no longer doing substantial work.
      However, because you have once again performed substantial gainful work, we
      have decided that you are not entitled to payments beginning November 2011.

Id. at 105. The letter explained that work usually will be found, “substantial if gross

monthly earnings average more than the” stated guidelines. Id.

             By letter dated May 4, 2015, the Commissioner notified the plaintiff that

she had been paid “$80,208.70 too much in benefits” and this included “$65,566.30 in

benefits paid for November 2011 through April 2015” when no benefits should have

been paid. Id. at 100. Acting on requests from the plaintiff, the Commissioner

reviewed the matters further. By letter dated August 31, 2016, the Commissioner

found that the plaintiff was entitled to benefits for November 2011, but that she was

not qualified for benefits beginning December 2011, and that the total amount of

overpayment was $78,730.30. Id. at 90.

             The plaintiff submitted a request for reconsideration dated November 3,

2016, arguing that she had been disabled since December 2011 and that her earnings

did not exceed the guidelines sufficiently to disqualify her from benefits. Id. at 22.

According to the plaintiff’s brief filed in this court, the following happened:

      On November 18, 2016, Karen Lewis, the SSA representative assigned to
      Plaintiff’s case, called Plaintiff’s counsel. She urged and recommended that
      Plaintiff withdraw her reconsideration request so that the SSA could just work
      out a “waiver” since Plaintiff was clearly destitute and without funds to pay
      anything.

ECF# 10, p. 4. The plaintiff’s brief does not support this statement with a citation to

anything in the administrative record or with an affidavit or declaration.

                                            3
             The plaintiff’s attorney sent a letter to the Social Security

Administration (“SSA”) dated January 20, 2017, stating:

            Our office hereby withdraws our Request for Reconsideration dated
      November 4, 2016. Instead, we are submitting the enclosed completed Request
      for Waiver of Overpayment Recovery or Change in Repayment form [Form SSA-
      632-BK]. We would like to have a personal conference so that Social Security is
      provided with all documentation needed or required by Social Security to fully
      and satisfactorily consider this waiver request.

ECF# 9 at 21. The plaintiff’s brief filed in this court asserts, “counsel, however,

preserved/reserved the issues pending a request that a personal conference be first

held so that all matters/issues could be more fully considered and decided AFTER a

personal conference with SSA was conducted.” ECF# 10, pp. 4-5. The plaintiff’s

assertion stands without any record citation or attachment in support.

             In February of 2017, the SSA indicated that the facts on file did not

justify approving her request for the SSA to “waive the collection of . . . [her]

overpayment of $78,730.30.” ECF# 9, p. 83. The plaintiff eventually had her personal

conference on September 8, 2017. Id. at 29. By conference time, the SSA’s

determined amount of overpayment had been reduced to $70,690.30. Id. at 38-39,

42. The plaintiff came into the SSA office on September 29, 2017, stating she wanted

to remain her own payee. Even though her counsel informed the SSA representative

that the plaintiff needed a payee because she could not read or write, she was found

capable of handling her own benefits. Id. at 179.

             By letter dated October 10, 2017, the SSA informed plaintiff that it

would not waive collection of her overpayment because she was not found to be

“without fault in causing the overpayment” based on the following:

      You worked and earned over the limit for substantial gainful activity (SGA) in

                                            4
      your extended period of eligibility (EPE). This is not the first time you were
      overpaid for this reason. You came into the Social Security office and told us
      that you wanted to remain your own payee and that your son would help you
      with any issues you have. A decision was made, on that day, finding you
      capable of handling your benefits. Therefore, you are found to be capable of
      handling all business with Social Security.
      Therefore, based on the facts we have, we cannot waive the collection of this
      overpayment. This means that you must pay this money back.

Id. at 34. The waiver determination at the administration level includes the following:

      Overpayment occurred because the NH worked and earned over the SGA limit
      in her EPE. In 2008, NH was paid $16684.80 and should have been paid $13904.
      In 2009, NH was paid $17722.90 and should have been paid $0. In 2010, NH was
      paid $15653.40 and should have been paid $5916. In 2011, NH was paid
      $14140.90 and should have been paid $17748. In 2012, NH was paid $15082 and
      should have been paid $0. In 2013, NH was paid $15094.80 and should have
      been paid $0. In 2014, NH was paid $15370.80 and should have been paid $0. In
      2015, NH was paid $6539.50 and should have been paid $1608. In 2016, NH was
      paid $0 and should have been paid $8040. In 2017, NH was paid $19941 and
      should have been paid $17833.

Id. at 177. Counsel for the plaintiff appealed the October 10th decision stating, “We

appeal both the amount ($70,690.30) of overpayment as determined and we also

appeal the denial of . . . [plaintiff’s] requested ‘hardship waiver.’” Id. at 28.

             The plaintiff and her counsel appeared at a hearing before the

administrative law judge (“ALJ”) on August 30, 2018. The plaintiff was the only

witness to testify. The ALJ issued an unfavorable decision on November 20, 2018. Id.

at 14-18. As for the plaintiff’s appeal challenging the amount of the overpayment, the

ALJ found:

      The claimant has not requested reconsideration of the amount of overpayment
      and no reconsideration decision on this issue was issued. Therefore, this issue is
      not before the undersigned in this case. The first claim that the amount of
      overpayment is in error was not made until November 7, 2017 as part of her
      request for hearing Exhibit 11, p. 2). Because this request was not made at the
      lower level and no reconsideration determination was obtained, he undersigned
      does not have jurisdiction over this issue.


                                            5
Id. at 14-15. On the requested waiver issue, the ALJ found that the plaintiff was not

without fault:

      As noted in the lower level fault determination, the claimant has been
      overpaid on multiple occasions due to failure to report work activity (exhibit 5,
      p.1). Nevertheless, she had requested to remain her own payee and she
      indicated she was able to obtain assistance with any issues or questions she
      may have. This does show that she was aware that failure to report work
      activity could result in an overpayment and that she was the one responsible
      for reporting her work activity. She still did not report her work activity.
      Specifically, she had a personal conference in connection with a prior
      overpayment in September 2010, where she was advised on the reporting
      requirements (Exhibit 9, p.8). This was followed by three work reviews, which
      included advising the claimant of her reporting requirements. Despite being
      repeatedly told in person that she must report her earnings and work activity,
      and despite receiving all customary notices advising her that she must report
      her earnings and work activity, she failed to report her earnings. She also
      failed to provide paystubs when requested.
      Her failure to report her earnings and work activity, or to provide paystubs, is
      the sole cause of the overpayment, and the claimant is at fault for this failure.
      The undersigned notes that she argued issues with reading documents due to
      vision loss. This in no way interferes with her ability to understand the
      repeated verbal instructions to report her work. In addition, she has been able
      to work for much of the last decade, despite this complaint, and she told this
      agency she was able to be her own payee and merely obtain assistance as
      needed. Therefore, this does not ameliorate her fault in this case.

Id. at 17. The Appeals Council denied the plaintiff’s request for review. Id. at 5.

STANDARD OF REVIEW

             The court's standard of review is set forth in 42 U.S.C. ' 405(g), which

provides that the Commissioner=s finding "as to any fact, if supported by substantial

evidence, shall be conclusive." The court also reviews Awhether the correct legal

standards were applied.@ Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005).

“Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010) (internal quotation marks and citation omitted). AIt requires more than a


                                           6
scintilla, but less than a preponderance.@ Lax v. Astrue, 489 F.3d 1080, 1084 (10th

Cir. 2007) (citation omitted). “The possibility of drawing two inconsistent conclusions

from the evidence does not prevent an administrative agency’s findings from being

supported by substantial evidence.” Id. (internal quotation marks and citation

omitted). The review for substantial evidence Amust be based upon the record taken

as a whole@ while keeping in mind Aevidence is not substantial if it is overwhelmed by

other evidence in the record.@ Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009)

(internal quotation marks and citations omitted). Findings will not be affirmed by

isolating facts and labeling them as substantial evidence, for the court must scrutinize

the entire record to assess the rationality of the Commissioner’s decision. Graham v.

Sullivan, 794 F. Supp. 1045, 1047 (D. Kan. 1992).

             By statute, the Commissioner upon finding that more “than the correct

amount of payment has been made to any person” may make a “proper adjustment or

recovery . . . under regulations” he prescribes. 42 U.S.C. § 404(a)(1). The same

statute continues that, “no adjustment of payments to, or recovery by the United

States from, any person who is without fault if such adjustment or recovery would

defeat the purpose of this subchapter or would be against equity and good

conscience.” 42 U.S.C. § 404(b)(1).

AMOUNT OF OVERPAYMENT

             “The sole statutory grant of district court jurisdiction to review a denial

of social security benefits by the Secretary is 42 U.S.C. § 405(g).” Bartlett v.

Schweiker, 719 F.2d 1059, 1060 (10th Cir. 1983). Section 405(g) provides that “[a]ny

individual, after any final decision of the Commissioner of Social Security made after


                                            7
a hearing to which he was a party . . . may obtain a review of such decision by civil

action . . . .” 42 U.S.C. § 405(g). The Tenth Circuit recently summarized the

governing interpretation of § 405(g):

      To obtain a final decision, a claimant must exhaust administrative remedies as
      provided in the SSA’s regulations. See, e.g., Sims v. Apfel, 530 U.S. 103, 106-
      07, 120 S.Ct. 2080, 147 L.Ed.2d 80 (2000); see also 20 C.F.R. § 404.900(a)
      (setting out four-step administrative review process required to obtain a final
      decision for purposes of judicial review); Weinberger v. Salfi, 422 U.S. 749,
      763-64, 95 S.Ct. 2457, 45 L.Ed.2d 522 (1975) (holding existence of a final
      decision made after a hearing is central to the grant of subject matter
      jurisdiction under § 405(g) ). Here, it is undisputed Alford did not seek
      reconsideration or request a hearing before an administrative law judge as
      required to exhaust his administrative remedies after the Commissioner denied
      his 2012 applications. He also does not argue that any exception to the
      exhaustion requirement applies here. See Heckler v. Ringer, 466 U.S. 602, 617-
      619, 104 S.Ct. 2013, 80 L.Ed.2d 622 (1984) (discussing exceptions to exhaustion
      doctrine). Accordingly, the district court lacked jurisdiction to hear a claim
      challenging these decisions.

Alford v. Commissioner, SSA, 767 Fed. Appx. 662, 666 (10th Cir. 2019) (unpub.), cert.

denied sub nom., Alford v. Saul, 140 S. Ct. 260 (2019). Thus, for the plaintiff here to

have a final decision as to the amount of overpayment, she must have exhausted the

administrative remedies provided in the SSA’s regulations.

             The administrative remedies begin with an initial determination by the

SSA which can include determining the establishment or termination of a period of

disability, terminating benefits, or determining any overpayment of benefits. 20

C.F.R. §§ 404.902(h), (j) and (m). Of the multiple determinations found in the

administrative record, the most recent one targeted by the plaintiff’s filings is the

Notice of Deficiency dated August 31, 2016. It states that the plaintiff is no longer

qualified for disability benefits, that she owes an overpayment of $78,730.30, and

that she is no longer entitled to Medicare benefits. ECF# 9, p. 59. This notice


                                           8
informed the plaintiff of her appellate rights to file a request for reconsideration. The

regulations provide that if a claimant is dissatisfied with the initial determination,

“reconsideration is the first step in the administrative review process ..., except that

we provide the opportunity for a hearing before an administrative law judge as the

first step for those situations described in §§ 404.930(a)(6) and (a)(7), where you

appeal an initial determination denying your request for waiver of adjustment or

recovery of an overpayment (see § 404.506).” 20 C.F.R. § 404.907. The plaintiff who

was represented by counsel did not request a hearing before the administrative law

judge or argue that one was available. Instead, the plaintiff filed a request for

reconsideration along with her counsel’s appearance in the proceedings. ECF# 9, pp.

22 and 31.

             Before there was a decision on the plaintiff’s November reconsideration

request, her counsel sent a letter in January of 2017 withdrawing the reconsideration

request and submitting “instead” a request for waiver of overpayment. Id. at 21.

Counsel’s letter plainly communicates the plaintiff’s intention to end any further

administrative review of her objections to the initial determination of August 31,

2016. In short, there has been no reconsidered determination of the August 2016

initial determination based on a review of the preponderance of the evidence. 20

C.F.R. § 404.920. More importantly, by not pursuing the next step in the

administrative review process, the plaintiff has lost her right to pursue further

administrative and judicial review. The regulation states: “If you are dissatisfied with

our decision in the review process, but do not take the next step within the stated

period, you will lose your right to further administrative review and your right to


                                            9
judicial review unless you can show us that there was good cause for your failure to

make a timely request for review.” 20 C.F.R. § 404.900(b). Therefore, a notice of

action, decision or determination “will be considered binding” if the claimant does

not proceed with seeking relief at the next stage of the administrative remedies.

Bowen v. City of New York, 476 U.S. 467, 472 (1986). Simply put, if the claimant fails

to complete each step of the administrative remedies, there is no final decision for

the purpose of judicial review and the applicant “may not obtain judicial review

because [she] has failed to exhaust administrative remedies.” Sims v. Apfel, 530 U.S.

103, 107 (2000).

             The plaintiff cites a regulation governing what issues generally can come

before the ALJ. 20 C.F.R. § 404.946. This regulation on issues before the ALJ does not

purport to modify or restrict the relevant regulations plainly and directly governing

the requirement for exhaustion of administrative remedies. The court has not been

presented with any reasonable argument for construing the administrative remedy

regulations as subject to the narrow regulation governing issues before the ALJ. The

regulation that a claimant loses her right to further administrative review by not

pursuing the next administrative remedy is fully applicable and governs here.

             The court rejects the argument that the plaintiff by seeking a waiver is

also preserving a challenge to the overpayment determination. When a claimant

failed to request reconsideration and pursued only a waiver, the Eighth Circuit held:

      Sipp did not exhaust her administrative remedies with respect to her challenge
      to the overpayment. A request for waiver of overpayment is distinct from a
      request for reconsideration. See 20 C.F.R. § 404.902(j)–(k). A request for
      reconsideration is the proper vehicle for a challenge to an overpayment
      determination. See id. § 404.502a(f), 404.907. Sipp received notice of the
      overpayment and failed to request reconsideration within sixty days. At the

                                          10
      end of that period, SSA's initial overpayment determination became binding
      and not subject to judicial review. See id. § 404.905.

Sipp v. Astrue, 641 F.3d 975, 980 (8th Cir. 2011). That the ALJ summarily determined

or adopted the amount of the overpayment from prior administrative findings does

not bypass the administrative exhaustion requirement. The purposes of this

requirement are namely, “that the agency may function efficiently and so that it may

have an opportunity to correct its own errors, to afford the parties and the courts the

benefit of its experience and expertise, and to compile a record which is adequate for

judicial review.” Weinberger v. Salfi, 422 U.S. 749, 765 (1975); see Sipp, 641 F.3d at

980. The ALJ did not exercise administrative review in adopting the overpayment

finding, simply because “no reconsideration determination was obtained” by the

plaintiff. ECF# 9, at p. 15. The plaintiff does not come forward with arguments for an

exception to the exhaustion requirement which are supported by evidence and/or

legal authority. The court concludes there is “no judicially reviewable ‘final

decision’” on the plaintiff’s challenge to the amount of the overpayment because she

failed to exhaust her administrative remedies. See Sipp, 641 F.3d at 981. Thus, the

court is unable to consider any of the plaintiff’s challenges to the determined

amounts of the overpayment.

WAIVER

             In addressing situations where recovery of an overpayment may cause

undue hardship, the Social Security Act provides, “In any case in which more than the

correct amount of payment has been made, there shall be no adjustment of payments

to, or recovery by the United States from, any person who is without fault if such

adjustment or recovery would defeat the purpose of this subchapter or would be

                                          11
against equity and good conscience.” 42 U.S.C.A. § 404(b)(1); see also 20 C.F.R. §

404.506. The SSA looks only at whether the person is without fault, because its own

fault “does not relieve the overpaid individual or any other individual from whom the

Administration seeks to recover the overpayment from liability for repayment if such

individual is not without fault.” 20 C.F.R. § 404.507. In deciding the individual’s fault,

the SSA considers “all pertinent circumstances, including the individual's age and

intelligence, and any physical, mental, educational, or linguistic limitations (including

any lack of facility with the English language) the individual has.” Id. Fault occurs

when:

        the facts show that the incorrect payment . . . resulted from:
        (a) An incorrect statement made by the individual which he knew or should
        have known to be incorrect; or
        (b) Failure to furnish information which he knew or should have known to be
        material; or
        (c) With respect to the overpaid individual only, acceptance of a payment
        which he either knew or could have been expected to know was incorrect.

20 C.F.R. § 404.507.

              Critical to the arguments here is the rule that the overpaid beneficiary

bears the burden of demonstrating she is without fault in receiving the overpayment

of benefits. Sipp v. Astrue, 641 F.3d 975, 981 (8th Cir. 2011); Romero v. Harris, 675

F.2d 1100, 1103 (10th Cir. 1982). The plaintiff argues substantial evidence does not

support the ALJ’s finding that she was at fault in failing to bring in her pay stubs. The

ALJ found that the plaintiff knew she was responsible for reporting work activity and

failed to do so. He supported that finding based upon the multiple times that the

plaintiff had been subject to prior overpayment determinations for failure to report

activity, that the plaintiff had represented to the SSA she should remain her payee


                                           12
and she could seek assistance from others if she needed it, that she had been advised

of her reporting duties at the personal conference on overpayments in September of

2010, that she was advised of the reporting requirements at three subsequent work

reviews, and that she failed to provide paystubs when requested. As for the plaintiff’s

asserted problems with reading documents due to vision loss, the ALJ found that this

did not “ameliorate her fault” because the plaintiff had received verbal instructions,

had been able to work for the last ten years, and had told the SSA she could function

as her own payee.

             The plaintiff rightly challenges several of the ALJ’s findings as

unsupported by any cited evidence. For example, the ALJ’s findings about what was

said during the “in-person” contacts with the plaintiff do not appear to be based on

evidence from records about those contacts or from witnesses to them. The plaintiff

argues the SSA report cited by the ALJ only assumes such information was discussed.

The plaintiff’s other significant argument is that the ALJ should have set forth clear

reasons and findings for not accepting plaintiff’s testimony on her lack of “fault.” The

context of this case does make the plaintiff’s testimony and her credibility certainly

relevant considerations on fault. See Martinez v. Astrue, 2012 WL 1045230, at *8 (D.

Colo. Mar. 28, 2012). Notwithstanding these challenges, the court is satisfied that the

Commissioner’s “fault” determination here must be upheld because it is supported by

substantial evidence in the record.

             The record is replete with the prior administrative determinations of

overpayment due to the plaintiff’s failure to report work activity. The plaintiff’s own

testimony about these earlier overpayment proceedings and the personal conferences


                                          13
is substantial evidence she knew she was required to bring in her paystubs. The

substantial nature of that evidence is not disturbed by the plaintiff’s testimony that

she was not verbally instructed of a continuing duty to bring in paystubs. Indeed, this

latter testimony seems too fine a point against the testimony and evidence of her

repeated participation in these overpayment proceedings and the numerous notices

sent concerning prior overpayments. The plaintiff’s earlier overpayment proceedings

involved not only significant amounts but also significant periods of stopped or

reduced disability payments. She testified to personally taking in her pay stubs as part

of her required participation in these overpayment proceedings. There is nothing in

the record to suggest the plaintiff suffers from any mental impairment that would

preclude her from understanding how failing to perform her duty to provide paystubs

could result in significant overpayments.

             There also is substantial evidence supporting the ALJ’s determination

that the plaintiff’s difficulty in reading SSA communications did not ameliorate her

fault. Even after incurring these significant overpayments, the plaintiff represented

to the SSA that she could handle receiving her disability payments and dealing with all

other related SSA communications by seeking assistance when needed. This

acknowledgment that she could and would seek help from others certainly does not

square with the plaintiff’s denial of fault because she could not understand and follow

the SSA notices and requirements concerning overpayments. For that matter, the ALJ

reasonably could infer some capacity for reading from the plaintiff’s ability to hold

down part-time work in a retail store for ten years.




                                            14
              Finally, the plaintiff’s testimony and the administrative record can

reasonably be understood as showing the plaintiff taking some action on SSA notices,

seeking assistance in dealing with them, and following through with her reporting

duties when her disability payments stopped or when the overpayments became so

significant as to grab her attention. This is not to say that the plaintiff’s testimony

could not be read and understood another way. But the possibility of drawing

different conclusions from the plaintiff’s testimony does not prevent the

administrative agency’s findings here from being supported by the substantial

evidence found in the record.

              IT IS THEREFORE ORDERED that the judgment be entered in accordance

with sentence four of 42 U.S.C. § 405(g) affirming the Commissioner’s final decision.

              Dated this 18th day of December, 2019, Topeka, Kansas.



                            s/Sam A. Crow
                            Sam A. Crow, U.S. District Senior Judge




                                            15
